Citation Nr: 1201709	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  11-03 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for idiopathic peripheral neuropathy, including as secondary to service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to February 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In May 2011, the Veteran presented sworn testimony during a personal hearing at the RO, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder. 

The issue of entitlement to an increased rating for service-connected right ankle disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Veteran, who filed her claim in January 2010, urges that she has idiopathic peripheral neuropathy due to her service-connected right ankle disability.  She testified before the undersigned that she experiences tingling and numbness on the top of her feet which has progressed over time.  

The record reflects that the Veteran injured her right ankle in service and has required multiple surgeries for post-traumatic arthritis.  Recent procedures at her local VA facility include arthrotomy in January 2011 and fusion in March 2011.  At her hearing before the undersigned, the Veteran testified that she underwent an additional revision in April 2011.  She has urged that she receives all of her care through VA.

The record is replete with reference to the Veteran's complaints of numbness and tingling in the foot since she filed her claim in January 2010.  It also contains a treatment record from Eastern Podiatry showing the Veteran's complaint of bilateral pain and numbness in the feet, improved with Celebrex.  It was noted that the Veteran's doctor did not wish to send her for a neurology consult at that time.  The current diagnostic problem description was arthritis, ankle/foot, idiopathic peripheral neuropathy, tibialis tendonitis.  This report is dated in June 2009, prior to the filing of the claim.

Despite her complaints of current neuropathy of the right foot, the record since the claim was filed contains reference to the Veteran's being described as neurologically intact and also includes a November 2010 EMG/NCS study showing no electrodiagnostic abnormality.  The author of the study included the caveat that the study did not adequately evaluate for small fiber dysfunction.  

Service connection may be granted for disability that is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Inasmuch as the Veteran alleges current disability, the requirement that a claimant have a current disability before service connection may be awarded for that disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.   See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Under the circumstances, the Board finds that the Veteran should be afforded a VA examination to obtain a medical opinion as to the likelihood of whether there is current idiopathic peripheral neuropathy that is secondary to service-connected right ankle disability.  


Accordingly, this case is REMANDED to the RO for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran, to include current VA Medical Center treatment records.  If it is unable to obtain any such evidence, it should so inform the Veteran and her representative and request them to submit the outstanding evidence. 

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any currently present idiopathic peripheral neuropathy.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 

Based on the examination results and the review of the record, the examiner should provide an opinion with respect to any currently present peripheral neuropathy as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service or was caused or chronically worsened by the Veteran's service-connected right ankle disability. 

The supporting rationale for all opinions expressed must be provided.

3.  The RO or the AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


